Citation Nr: 1037364	
Decision Date: 10/01/10    Archive Date: 10/12/10

DOCKET NO.  07-18 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for service-
connected chronic cystic acne vulgaris of the face, chest, and 
back.

2.  Entitlement to service connection for hypertensive vascular 
disease.

3.  Entitlement to service connection for reactive depression.

4.  Entitlement to service connection for erectile dysfunction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meawad


INTRODUCTION

The Veteran served on active duty from August 1979 to November 
1981.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, that 
denied the above claims.

The issue of entitlement to service connection for depression and 
hypertensive vascular disease and entitlement to an increased 
rating for chronic cystic acne vulgaris of the face, chest, and 
back is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

Erectile dysfunction was caused by service-connected status-post 
orchiectomy due to torsion.


CONCLUSIONS OF LAW

Erectile dysfunction was incurred as a result of the Veteran's 
service-connected status-post orchiectomy due to torsion.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from 
personal injury suffered or disease contracted in the line of 
duty or for aggravation of a pre-existing injury or disease in 
the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 
3.306.  


In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Secondary service connection shall be awarded when a disability 
"is proximately due to or the result of a service- connected 
disease or injury."  38 C.F.R. § 3.310(a).  Also, any increase 
in severity of a nonservice-connected disease or injury that is 
proximately due to or the result of a service-connected disease 
or injury, and not due to the natural progress of the nonservice-
connected disease, will be service connected.  38 C.F.R. § 3.310; 
Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also Reiber 
v. Brown, 7 Vet. App. 513, 515-16 (1995); Allen v. Brown, 7 Vet. 
App. 439, 448 (1995) (en banc).

The Veteran filed his claim for service connection in February 
2006.  Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 
to implement the decision in Allen v. Principi, 7 Vet. App. 439 
(1995), which addressed the subject of the granting of service 
connection for the aggravation of a nonservice-connected 
condition by a service-connected condition.  See 71 Fed. Reg. 
52,744-47 (Sept. 7, 2006).  The existing provision at 38 C.F.R. 
§ 3.310(b) was moved to sub-section (c).  The amended 38 C.F.R. 
§ 3.310(b) institutes additional evidentiary requirements and 
hurdles that must be satisfied before aggravation may be conceded 
and service connection granted.  To whatever extent the revised 
regulation may be more restrictive than the previous one, the 
Board will afford the Veteran review under both the old and new 
versions.  See VAOPGCPREC 7-2003 (Nov. 19, 2003). 

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the claimant.  See Masors v. Derwinski, 
2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not 
accorded to each piece of evidence contained in the record; every 
item of evidence does not have the same probative value.

After a careful review of the evidence of record, the Board finds 
that service connection is warranted for erectile dysfunction.  

The medical evidence from service does not show, nor does the 
Veteran contend, that his diagnosed erectile dysfunction had its 
onset during service.  The Veteran contends that his diagnosed 
erectile dysfunction was caused by epididymitis, which ultimately 
led to the service-connected left orchiectomy.  

Service treatment records show that the Veteran was treated for 
torsion of the spermatic cord in January 1980.  VA treatment 
records and VA examinations show that the Veteran has been 
diagnosed as having erectile dysfunction.  During the June 2005 
VA examination, the VA examiner diagnosed the Veteran as having: 
(1) recurring epididymitis and associated torsion of the left 
testicle with status-post left orchiectomy in 1998 with no 
residual symptoms on the left side, (2) chronic and recurrent 
epididymitis with minimal disability and no current involvement, 
and (3) erectile dysfunction, secondary to diagnosis number 2, 
with moderate symptoms and partially responsible to medication.  

Given the evidence set forth above, the Board finds that service 
connection is warranted for the Veteran's diagnosed erectile 
dysfunction.  The June 2005 VA examination shows that the 
Veteran's service-connected left orchiectomy was caused by 
epididymitis.  The June 2005 examiner stated that epididymitis 
was associated to torsion, which the record shows began in 
service.  The June 2005 VA opinion clearly demonstrates that the 
Veteran erectile dysfunction is caused by epididymitis.  
Therefore, the Board finds that service connection is warranted 
for the Veteran's erectile dysfunction on a secondary basis.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  

The Board notes that the duty to notify and assist has been met 
to the extent necessary to grant the claim for service connection 
for erectile dysfunction.  38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).  Thus, there is no prejudice to 
the Veteran in deciding his claim at this time.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  


ORDER

Service connection for erectile dysfunction is granted.


REMAND

Since the initial grant of service connection in 1981, the RO has 
rated the condition under various combinations of Diagnostic 
Codes.  The service-connected chronic cystic acne vulgaris of the 
face, chest, and back is currently evaluated as 30 percent 
disabling under Diagnostic Codes 7806-7828.  Hyphenated 
diagnostic codes are used when a rating under one diagnostic code 
requires use of an additional diagnostic code to identify the 
basis for the evaluation assigned; the additional code is shown 
after the hyphen.  

In this case, these hyphenated diagnostic codes are not 
necessary.  Although the criteria in effect prior to August 30, 
2002, did not have a specific diagnostic code for acne, under the 
criteria in effect since that time includes a diagnostic code for 
acne designated as Diagnostic Code 7828.  38 C.F.R. § 4.118, 
Diagnostic Code 7828 (2009).  Therefore, the Veteran's acne 
disability should be evaluated under Diagnostic Code 7828.  Under 
this diagnostic code, the currently assigned 30 percent rating 
represents the maximum schedular rating for deep acne (deep 
inflamed nodules and pus-filled cysts).  However, this diagnostic 
code specifically instructs that the condition could be rated as 
disfigurement of the head, face, or neck (Diagnostic Code 7800), 
or scars depending upon the predominant disability (Diagnostic 
Codes 7801, 7802, 7803, 7804, or 7805).  Id.

Medical records show that the Veteran's acne vulgaris has caused 
scarring on his face, chest, and back.  The Veteran was afforded 
VA examinations in connection with his claim for chronic cystic 
acne vulgaris of the face, chest, and back; however, the 
examiners did not provide measurements of the scarred areas.  The 
Board finds that a remanded is needed in order to correctly 
assess the Veteran's current disability.  38 C.F.R. § 4.2.  

The Veteran claims that his current depression was caused by 
medication that he was taking for his service-connected acne, 
specifically Accutane.  He submitted medical texts stating that 
included in risks of taking Accutane are psychiatric reactions of 
suicidal ideation and attempts, suicide, depression, psychosis, 
and emotional instability.  Post-service treatment records show 
that the Veteran began treatment for depression in 1995.  The 
June 2005 VA examination report states that the Veteran took 
accutane to treat his service-connected acne condition for six 
months in 1992 and for another six months in 1993.  

Secondary service connection shall be awarded when a disability 
"is proximately due to or the result of a service-connected 
disease or injury."  38 C.F.R. § 3.310(a).  Also, any increase 
in severity of a nonservice-connected disease or injury that is 
proximately due to or the result of a service-connected disease 
or injury, and not due to the natural progress of the nonservice-
connected disease, will be service connected.  38 C.F.R. § 3.310; 
Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also Reiber 
v. Brown, 7 Vet. App. 513, 515-16 (1995); Allen, 7 Vet. App. at 
448. 

On remand, the Veteran should be afforded a VA examination to 
obtain a medical opinion to determine if the medication that he 
is taking to treat his service-connected acne proximately caused 
or resulted in any increase in severity of the Veteran's 
depression.  See 38 C.F.R. § 3.159 (c)(4); 38 U.S.C.A. 
§ 5103A(d). 

Regarding the claim for service connection for hypertensive 
vascular disease, the Veteran asserts that it is secondary to 
acne and anxiety.  As the Veteran's claim for hypertensive 
vascular disease would be affected by a finding of service 
connection for depression, the Board finds that they are 
inextricably intertwined and must defer consideration of these 
issues at this time.  Harris v. Derwinski, 1 Vet. App. 180 
(1991).  


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
dermatological examination to determine 
the current severity of his service-
connected chronic cystic acne vulgaris of 
the face, chest, and back.  The claims 
file must be made available to the 
examiner prior to the examination.  All 
necessary tests should be conducted and 
all clinical findings reported in detail.

The examiner should describe in detail the 
scars on the face, chest, and back.  The 
size (width and length) of the scars 
should be measured, total body area 
affected reported and any disfiguring 
characteristics of the scars should be 
specifically noted.  

The examiner should state whether the 
scars result in any limitation of 
function.

The examiner must provide a comprehensive 
report, including complete rationales for 
all conclusions reached.

2.  Schedule the Veteran for an appropriate 
VA examination to determine the current 
nature and likely etiology of the Veteran's 
depression.  The claims file as well as 
a copy of this remand must be made 
available to the examiner for review 
prior to the examination.  All necessary 
tests should be conducted and the examiner 
should review the results of any testing 
prior to completion of the report. 

Based on the examination and review of the 
record, the examiner is requested to answer 
the following questions:  

(a)  Is it at least as likely as not (50 
percent or higher degree of probability) 
that the Veteran's current depression is 
related to his active military service?    

(b)  If the answer is no, is it at least 
as likely as not (50 percent or higher 
degree of probability) that the current 
depression was caused by his service-
connected cystic acne vulgaris of the face, 
chest, and back, including the medication 
the Veteran is taking to treat this 
condition?  

(c)  If the answer is no, is it at least 
as likely as not (50 percent or higher 
degree of probability) that the Veteran's 
service-connected cystic acne vulgaris of 
the face, chest, and back, including the 
medication the Veteran is taking to treat 
his service-connected cystic acne vulgaris 
of the face, chest, and back, aggravated 
his depression?  

The physician is advised that 
"aggravation" is defined for legal 
purposes as a chronic worsening of the 
underlying condition versus a temporary 
flare-up of symptoms, beyond its natural 
progression.  If any aggravation is 
present, the physician should indicate, to 
the extent possible, the approximate level 
of severity of the depression (i.e., a 
baseline) before the onset of the 
aggravation. 

The examiner must provide a comprehensive 
report including complete rationales for all 
conclusions reached.


3.  Readjudicate the Veteran's claim on 
appeal, with application of all appropriate 
laws and regulations and consideration of 
any additional information obtained.  
Regarding the issue of increased rating for 
service-connected cystic acne vulgaris of 
the face, chest, and back, Diagnostic Codes 
7800, 7801, and 7828 should be considered.  
If the decision with respect to the claim 
remains adverse to the Veteran, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time within 
which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


